Citation Nr: 0716930	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-17 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to May 
1951. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In an August 1957 rating decision, service connection was 
denied for chronic bilateral mastoiditis with associated 
secondary deafness.

In the June 2004 rating decision which forms the basis for 
this appeal, the RO, inter alia, denied the reopening of the 
claim of service connection for bilateral hearing loss.  The 
veteran perfected an appeal as to that determination.

In May 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

Issues not on appeal

No disagreement expressed

In the June 2004 rating decision, service connection was 
denied for a leg condition and a foot condition.  In a 
September 2005 rating decision, service connection was denied 
for tinnitus, and the RO denied the reopening of a claim of 
entitlement to service connection for a left knee condition.  
To the Board's knowledge, the veteran has not disagreed with 
any of those determinations.  None of those issues are in 
appellate status.



Disagreement expressed

In the June 2004 rating decision, service connection was 
denied for a left hand deformity.  The veteran filed a timely 
Notice of Disagreement in June 2005.  In November 2005, the 
RO issued a Supplemental Statement of the Case (SSOC) in lieu 
of a Statement of the Case (SOC).  The veteran did not file a 
Substantive Appeal.  Accordingly, that issue is not within 
the Board's jurisdiction, and it will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed August 1957 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for chronic bilateral mastoiditis with associated 
secondary deafness.  

2.  The evidence received since the August 1957 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim for service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1957 rating decision denying the claim for 
service connection for chronic bilateral mastoiditis with 
associated secondary deafness is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received since the August 1957 rating decision 
is not new and material, and the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for bilateral hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in May 
2004, which was specifically intended to address the 
requirements of the VCAA.  In that letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general.  Moreover, the VCAA letter informed 
the veteran of the need to submit new and material evidence 
to reopen the previously denied claim of service connection 
for hearing loss.  This advisement satisfied the requirements 
of the later-decided case of Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that claimants must be specifically 
informed of what is required to reopen their previously 
denied claims.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised to send any medical reports he had and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claim, to include any medical records that he had.  The 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2004, 
after the March 2004 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has the claimed 
disability, bilateral hearing loss.  The veteran's claim was 
denied based on element (3), the relationship of such 
disability to the veteran's service.  As was explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element. 

As for elements (4) and (5), the Board notes that the RO did 
not address these two elements in a VCAA letter.  However, 
the essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the lack of the VCAA notice via a letter as to 
elements (4) and (5) in Dingess/Hartman.  See Sanders v. 
Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 2007).  

In any event, because the Board concludes below that the 
claim for service connection for bilateral hearing loss is 
not reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  It is clear that the 
veteran is amply aware of his responsibilities and those of 
VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, specifically evidence of in-
service aggravation or incurrence of bilateral hearing loss, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

Thus, while the veteran's representative in an May 2007 
informal hearing presentation argued that a medical 
examination and nexus opinion are warranted in this case, the 
veteran must first submit new and material evidence before 
assisting him with an examination and a nexus opinion.   As 
explained above, the veteran has had ample opportunity to 
submit such evidence on his own.  He has not done so.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

The Board also notes that the veteran has reported receiving 
VA treatment for his hearing loss from 1959 to the present, 
and that only records dated in 2004 and 2005 are of record.  
Setting aside the fact that there in fact appear to be no 
earlier VA medical records, there is no reasonable 
possibility that any purportedly missing VA treatment records 
stating in 1959 would provide evidence regarding the critical 
element discussed below that is missing in the veteran's 
claim for service connection for bilateral hearing loss, in-
service incurrence or aggravation.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of the claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has provided argument on his behalf.  The 
veteran did not request a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel 
noted that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in March 2004, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).



Factual background

The "old" evidence

The veteran left military service in May 1951.  In July 1957, 
he filed a claim of entitlement to service connection for an 
"ear condition".  The August 1957 RO rating decision denied 
the claim.  

The evidence of record at the time of the RO decision in 
August 1957 consisted of the veteran's service medical 
records.

The veteran's service medical records show that on a February 
1951 entrance examination, the veteran's ears were normal and 
that his hearing was 15/15 for whispered voice and spoken 
voice bilaterally.  

In March 1951 the veteran was hospitalized.  He reported a 
history of chronic draining in the left ear and deafness in 
both ears existing from childhood.  Hearing testing revealed 
that his hearing was 2/15 in the right ear for the whispered 
voice and 6/15 in the left ear for the whispered voice.  The 
decibel loss in the right ear was 74 percent, and the decibel 
loss in the left ear was 49 percent.  The assessment was 
chronic bilateral mastoiditis present since childhood, with 
associated deafness secondary to infection.  A military 
disposition board determined that the chronic bilateral 
mastoiditis with associated deafness existed prior to active 
service and was not permanently aggravated by active duty.  
The veteran was thereupon separated from military service.

The August 1957 decision

The RO denied the veteran's claim in August 1957 based on the 
lack of medical evidence showing in-service aggravation of a 
pre-existing chronic bilateral mastoiditis with associated 
deafness.  The veteran was informed of that decision by 
letter from the RO dated August 20, 1957.  He did not appeal 
the August 1957 rating decision.

The veteran filed to reopen his claim in March 2004.  As was 
noted in the Introduction, the RO declined to reopen the 
claim, and the veteran appealed.  Additional evidence which 
has been received since August 1957 will be discussed below.

Analysis

Finality/new and material evidence

(i.)  Initial matter - change in law and alternative theory 
of entitlement

The veteran's claim was initially denied in August 1957 based 
on a finding by the RO that the veteran had a pre-existing 
mastoiditis with deafness which was not aggravated by his 
military service.  Since August 1957 the law has changed 
regarding the evidentiary standard for rebutting the 
statutory presumption of soundness.  See VAOPGCPREC 3-2003; 
see also Wagner, supra.  The first matter for the Board's 
consideration is whether this change is a substantive change 
in the law creating a new cause of action.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993) 
[where there is an intervening change in law or regulation 
that creates a new basis of entitlement to the benefit, the 
claim may be reviewed on a de novo basis]. 

It appears from the jurisprudence of the Court that this 
change in the law was procedural and was not substantive in 
nature.  It does not create a new cause of action warranting 
a de novo review of the veteran's claim.  In addition, the 
statutory presumption of soundness is a rule of law for 
handling evidence and it is not itself considered to be 
evidence.  Thus, a change that raises the government's 
evidentiary burden to rebut the presumption of sound 
condition may not constitute new and material evidence to 
reopen a finally decided claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006), 7, 8.

Thus, cases such as Wagner do not serve to provide a basis 
for de novo review of the veterans' claim.

In a May 2007 informal hearing presentation, the veteran's 
representative raised a new theory of entitlement - 
incurrence of hearing loss in service due to in-service noise 
exposure.  The Board observes that a new etiological theory 
for service connection for bilateral hearing loss, such as 
in-service noise exposure, does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

(ii.) Additional evidence

The "old" evidence demonstrated the existence of bilateral 
hearing loss.  According to the medical evidence then of 
record, consisting entirely of service medical records, such 
hearing loss pre-existed service and was not aggravated by 
the veteran's brief service.  The crucial matter at issue is 
whether the additionally received evidence shows that the 
veteran's hearing loss disability was incurred in or 
aggravated by service.  

Evidence added to the record since the denial in August 1957 
includes post-service VA medical records, and statements of 
the veteran's and his representative.

VA treatment records show a continuing diagnosis of bilateral 
hearing loss.  
This evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The presence of bilateral 
hearing loss was known at the time the RO denied the 
veteran's claim in August 1957; the matter of the existence 
of bilateral hearing loss has never been in dispute.  The 
medical evidence received since August 1957 merely reflects 
that bilateral hearing loss still exists.  Such evidence, 
although new, is not material, since it does not establish 
in-service incurrence or aggravation of such disability. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With regard to the veteran's various statements that his 
bilateral hearing loss was aggravated in service and the 
representative's intimation that the bilateral hearing loss 
was due to in-service noise exposure, such lay statements 
cannot be considered material as to the crucial medical 
question presented, whether service caused or aggravated the 
veteran's hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, after a careful review of the evidence which has 
been received since the August 1957 decision denying the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
The evidence does not relate to unestablished facts necessary 
to substantiate the claim, both in-service incurrence or 
aggravation of disease or injury and medical nexus.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, he is advised that if 
he wishes to continue to pursue his claim he may consider 
obtaining an opinion from a health care provider, based on a 
review of his medical records, that his current bilateral 
hearing loss disability is related to his military service.  




ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  The benefit sought 
on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


